
	
		II
		Calendar No. 180
		112th CONGRESS
		1st Session
		H. R. 2480
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2011
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 22, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		AN ACT
		To amend title 5, United States Code, to
		  authorize appropriations for the Administrative Conference of the United States
		  for fiscal years 2012, 2013, and 2014, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Administrative Conference of the
			 United States Reauthorization Act of 2011.
		2.Authorization of
			 appropriationsSection 596 of title
			 5, United States Code, is amended to read as follows:
			
				596.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subchapter not more than
				$2,900,000 for fiscal year 2012, $2,900,000 for fiscal year 2013, and
				$2,900,000 for fiscal year 2014. Of any amounts appropriated under this
				section, not more than $2,500 may be made available in each fiscal year for
				official representation and entertainment expenses for foreign
				dignitaries.
				.
		2.Authorization of
			 appropriationsSection 596 of
			 title 5, United States Code, is amended to read as follows:
			
				596.Authorization of
				appropriations
					(a)There are authorized to
				be appropriated to carry out this subchapter not more than $2,900,000 for
				fiscal year 2012, $2,900,000 for fiscal year 2013, and $2,900,000 for fiscal
				year 2014.
					(b)Of any amounts
				appropriated under this section, not more than $2,500 may be made available in
				each fiscal year for official representation and entertainment expenses for
				foreign dignitaries.
					(c)Of any amounts
				appropriated under this section, not less than 35 percent shall be made
				available in each fiscal year for projects described in reports of the
				Administrative Conference required under section
				595(d).
					.
		3.Reports and
			 auditsSection 595 of title 5,
			 United States Code, is amended—
			(1)by striking the last sentence; and
			(2)by adding at the end the following:
				
					(d)Reports; audits; and
				budgets
						(1)Annual reports
							(A)In
				generalNot later than 90 days after the end of each fiscal year,
				the Chairman shall submit a report to the President and Congress on the
				progress and activities of the Conference.
							(B)ContentsEach
				report submitted under this paragraph shall—
								(i)summarize the operations
				of the Conference for the preceding fiscal year, including financial details
				and employee levels as applicable to each major division of the
				Conference;
								(ii)detail the operating
				plan of the Conference, including specific expense and employee needs for the
				upcoming fiscal year;
								(iii)outline the activities
				of the Council and the Assembly, including the results of its plenary sessions
				and meetings, and the names of the individuals who comprise the membership of
				each body;
								(iv)describe all current
				projects the Conference is conducting and those proposed future projects the
				Conference plans to undertake, including the approximate cost and employee
				resources allocated to each project;
								(v)set forth details of any
				progress on such projects made in the previous fiscal year;
								(vi)include the most recent
				audit conducted under paragraph (2); and
								(vii)include any other
				information the Chairman considers necessary.
								(2)AuditsFor
				each fiscal year, the Chairman shall provide for an independent audit of the
				financial statements of the Conference. Each audit shall be conducted in
				accordance with generally acceptable accounting procedures and in compliance
				with section 3515 of title 31.
						(3)BudgetsThe
				Chairman shall prepare and submit each year to the President and Congress a
				budget in a manner, and not later than the date, set forth in chapter 11 of
				title
				31.
						.
			
	
		September 22, 2011
		Reported with an amendment
	
